    Case 16-01163   Doc 126   Filed 02/27/19 Entered 02/27/19 12:33:42       Desc Main
                               Document     Page 1 of 45


                      UNITED STATES BANKRUPTCY COURT
                                  FOR THE
                        DISTRICT OF MASSACHUSETTS


~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~

In re
CONNOLLY GEANEY ABLITT &
WILLARD, P.C.,                                                Chapter 7
      Debtor                                                  Case No. 14-14164

~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~

STEWART GROSSMAN, CHAPTER 7
TRUSTEE OF CONNOLLY
GEANEY ABLITT & WILLARD, P.C.,
    Plaintiff
v.                                                            Adv. Pro. 16-01163
DURHAM COMMERCIAL CAPITAL
CORP. and MAASAI HOLDINGS, LLC,
    Defendants

~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~

                                   MEMORANDUM

I. INTRODUCTION

        The matter before the Court is the Plaintiff’s Motion for Summary Judgment

pursuant to which Stewart F. Grossman, the Chapter 7 Trustee of the bankruptcy estate

of Connolly Geaney Ablitt & Willard, P.C. (the “Debtor” or the “Law Firm”),1 seeks

summary judgment against the Defendant, Durham Commercial Capital Corp.




1 On the involuntary petition, the petitioning creditors, who included Steven Ablitt,
disclosed that the “Debtor” was also known as Ablitt Scofield, PC, Ablitt Law Offices,
PC, and Ablitt & Charlton, PC. The Court shall refer to those entities as the “Debtor” and
not limit the reference to Connolly Geaney Ablitt & Willard, P.C.
                                            1
    Case 16-01163   Doc 126    Filed 02/27/19 Entered 02/27/19 12:33:42         Desc Main
                                Document     Page 2 of 45


(“Durham”), on Counts I and II of his Complaint to avoid $1,024,799.48 in transfers of

cash and other property to Durham pursuant to 11 U.S.C. § 548 (Count I) and pursuant

to 11 U.S.C. § 544(b) and Mass. Gen. Laws, ch. 109A, §§ 5 and 6 (Count II). The Plaintiff

also seeks summary judgment against Durham and Defendant, Maasai Holdings, LLC

(“Maasai”),2 on Count III of his Complaint to recover for the benefit of the estate the value

of the avoided transfers pursuant to 11 U.S.C. § 550(a)(1). Specifically, the Plaintiff seeks

judgment against Durham as the “initial transferee” and against Maasai as “the entity for

whose benefit such transfer[s] [were] made.”3 The Plaintiff filed with his Motion a

Concise Statement of Material Facts together with the Affidavit of Nicholas J. Negros,

Esq. to which 20 exhibits were attached, including affidavits and reports of three expert

witnesses concerning issues pertinent to key elements of the Plaintiff’s claims under 11

U.S.C. §§ 548, 550 and Mass. Gen. L. Ch. 109A, including the amount of the transfers,

insolvency, and the absence of reasonably equivalent value.

        The Defendants filed an Opposition to the Motion to which they attached three

exhibits and the Affidavit of Durham’s president, Craig L. McGrain (“McGrain”). The

Defendants did not file with their Opposition “a concise statement of the material facts

of record as to which it is contended that there exists a genuine issue to be tried, with



2 Durham is a corporation organized under the laws of New York, with a principal place
of business at 101 Sullys Trail, Building 20, Pittsford, New York. Maasai is a limited
liability company organized under the laws of New York, with the same principal place
of business. Both are under the common ownership and control of Craig L. McGrain.

3The Plaintiff set forth four counts in his Complaint, as noted above. The Plaintiff did
not seek summary judgment with respect to Count IV.


                                             2
    Case 16-01163     Doc 126    Filed 02/27/19 Entered 02/27/19 12:33:42        Desc Main
                                  Document     Page 3 of 45


page references to affidavits, depositions and other documentation” as required by D.

Mass. LR 56.1, made applicable to this adversary proceeding by MLBR 7056-1.4 The

Defendants also did not file any expert reports to challenge the opinions of the Plaintiff’s

experts.

II. SUMMARY JUDGMENT RECORD

         According to the court in Brown v. Armstrong, 957 F. Supp. 1293 (D. Mass.), aff’d,

129 F.3d 1252 (1st Cir. 1997),

         Local Rule 56.1 was adopted to expedite the process of determining which
         facts are genuinely in dispute, so that the court may turn quickly to the
         usually more difficult task of determining whether the disputed issues are
         material. The rule accomplishes its objective by requiring that a summary

4   D. Mass. LR 56.1, as it is set forth in MLBR, provides in pertinent part the following:

         US District Court Local Rule. 56.1 MOTIONS FOR SUMMARY JUDGMENT

         Motions for summary judgment shall include a concise statement of the
         material facts of record as to which the moving party contends there is no
         genuine issue to be tried, with page references to affidavits, depositions and
         other documentation. Failure to include such a statement constitutes
         grounds for denial of the motion. Opposition to motions for summary
         judgment must be filed, unless the court orders otherwise, within 21 days
         after the motion is served. A party opposing the motion shall include a
         concise statement of the material facts of record as to which it is contended
         that there exists a genuine issue to be tried, with page references to
         affidavits, depositions and other documentation. Copies of all referenced
         documentation shall be filed as exhibits to the motion or opposition.
         Material facts of record set forth in the statement required to be served by
         the moving party will be deemed for purposes of the motion to be admitted
         by opposing parties unless controverted by the statement required to be
         served by opposing parties. Unless the court orders otherwise, the moving
         party may file a reply within 14 days after the response is served.

         Effective December 1, 2009.



                                               3
 Case 16-01163      Doc 126     Filed 02/27/19 Entered 02/27/19 12:33:42         Desc Main
                                 Document     Page 4 of 45


       judgment motion “include a concise statement of the material facts of
       record as to which the moving party contends there is no genuine issue to
       be tried,” with citation to the record, and that the opposition “include a
       concise statement of the material facts of record as to which it is contended
       there exists a genuine issue to be tried,” also with citations to the record. D.
       Mass. Local R. 56.1. If the moving party complies with the Local Rule, any
       material facts of record set forth within their statement “will be deemed for
       purposes of the motion to be admitted ... unless controverted by the
       statement required to be served by opposing parties.” Id. The non-movant’s
       response must “state what specific facts are disputed and prevent summary
       judgment.” Vasapolli v. Rostoff, 864 F.Supp. 215, 218 (D. Mass. 1993), aff’d,
       39 F.3d 27 (1st Cir. 1994) (emphasis added).

Brown, 957 F. Supp. at 1297. See also Ruiz Rivera v. Riley, 209 F.3d 24, 28 (1st Cir. 2000)

(“[F]ailure to present a statement of disputed facts, embroidered with specific citations to

the record, justifies the court’s deeming the facts presented in the movant’s statement of

undisputed facts admitted and ruling accordingly.”).

       In Brown, the defendants moved for summary judgment and to strike the

plaintiff’s statement of facts. The district court, noting that the plaintiff’s fact statement

failed to comply with the applicable local rule, observed that the statement “generates a

lot of dust, . . . [but] it does not further the goal of sharply focusing areas of dispute.”

Brown, 957 F. Supp. at 1297 (citing Key Trust Co. of Maine v. Doherty, Wallace, Pillsbury

& Murphy, P.C., 811 F.Supp. 733, 734 n. 2 (D. Mass. 1993)). Rather than granting the

defendants’ motion to strike, however, the court imposed the sanction provided for in

the rule itself, namely deeming all facts set forth in the defendants’ fact statement to be

admitted, at least where defendants provide a citation to the record which supports the

assertion of fact in question. Brown, 957 F.Supp. at 1298.




                                              4
    Case 16-01163     Doc 126    Filed 02/27/19 Entered 02/27/19 12:33:42       Desc Main
                                  Document     Page 5 of 45


          This Court conducted a hearing on the Trustee’s Motion for Summary Judgment

on January 9, 2019. At the hearing, the following colloquy took place:

          THE COURT: So you -- you didn’t submit a concise statement of material
          facts, correct?
          MR. HARRINGTON: Yes, Your Honor. We believe that we submitted a
          statement of facts and we contested the Trustee’s facts in our arguments
          and these are -- we don’t think the facts are particularly contested or
          disputed. We think the Trustee’s expert reports and their analysis of those
          facts are mistaken, but we don’t dispute that the transfers were made. We
          don’t dispute that the loan was purchased. We don’t dispute that the debtor
          went bankrupt. We -- I think both parties agree essentially to the
          fundamental facts. We just think that there’s a question of characterization
          of those facts.

Notwithstanding the Defendants’ attorney’s statement that the Defendants did not

particularly dispute the material facts, the Defendants in their Opposition argue

otherwise. In their Opposition, the Defendants raised factual issues regarding reasonably

equivalent value and insolvency, but they did not offer a statement of disputed facts or

experts opinions in support of those factual issues.

          In view of the foregoing representations made by Defendants’ counsel, the

Defendants’ failure to submit a statement of disputed material facts, and the Court’s

review of the submissions of the parties, the Court determines that the Defendants failed

to comply with D. Mass. LR 56.1. Accordingly, the Court deems the material facts set

forth in the Plaintiff’s statement of facts to be admitted. See Amoah v. McKinney, No.

4:14-40181-TSH, 2016 WL 6134119, at *2 (D. Mass. Sept. 2, 2016), aff’d, 875 F.3d 60 (1st Cir.

2017).5



5   In Amoah, the court observed:


                                               5
 Case 16-01163      Doc 126     Filed 02/27/19 Entered 02/27/19 12:33:42           Desc Main
                                 Document     Page 6 of 45


III. FACTS

       As noted above, the Plaintiff seeks summary judgment against Durham with

respect to Counts I and II to avoid $1,024,799.48 in transfers that occurred during the

period between January 14, 2013 and February 7, 2013, and against both Durham, as the

initial transferee, and Maasai, as the entity for whose benefit such transfers were made,

with respect to Count III to recover for the benefit of the estate the value of the avoided

transfers. As a result of Defendants’ counsel’s concession that the Defendants did not

comply with D. Mass. LR 56.1., the Court now makes the following findings of fact,

paraphrasing and supplementing the Concise Statement of Facts submitted by the

Plaintiff.

       As of October 2012, and continuing through at least February 2013, the Debtor was

organized under the laws of Rhode Island and registered as a foreign corporation in

Massachusetts. It operated as a Massachusetts law firm under the name “Ablitt Scofield,




       Courts vary somewhat as to whether, in the event of the non-movant’s
       noncompliance, the movant’s facts must be, or merely may be, deemed as
       admitted. Compare Northern, 598 F. Supp. 2d at 171 (“Any material facts
       set forth by the moving party that are not ‘controverted’ by the non-
       movants' statement must be ‘deemed for purposes of the motion to be
       admitted.’”) (quoting L.R. 56.1) (emphasis added) with Butters v. Wells
       Fargo Advisors, LLC, No. 10 Civ. 10072, 2012 WL 5959986, at *2 (D. Mass.
       Nov. 27, 2012) (“Where a party opposing a motion for summary judgment
       fails to comply with Local Rule 56.1, the court has the discretion to decide
       whether to impose the sanction of deeming the moving party’s factual
       assertions to be admitted.”) (citing cases). The Local Rule’s statement, however,
       that non-controverted material facts “will be deemed for purposes of the motion to
       be admitted” (emphasis added), supports the more stringent view.

Amoah v. McKinney, 2016 WL 6134119, at *2 (emphasis supplied).
                                               6
 Case 16-01163     Doc 126    Filed 02/27/19 Entered 02/27/19 12:33:42       Desc Main
                               Document     Page 7 of 45


P.C.” (f/k/a “Ablitt & Charlton, A Professional Corporation”) at 304 Cambridge Road,

Woburn, MA 01801 (“Property”). The Debtor’s two principals were Steven Ablitt

(“Ablitt”) and Lawrence Scofield (“Scofield”). The Property was owned by SAA Group,

LLC (“SAA”) which, in turn, was owned in whole or substantially in part by Ablitt.

      The Debtor’s primary business was high-volume consumer home mortgage loan

enforcement on behalf of national loan servicers and financial institutions, including, by

way of example, Ocwen Loan Servicing, LLC, Select Portfolio Servicing, Inc. (“SPS”), and

Bank of America, N.A. (“BofA”).

      On September 3, 2014, Summit Title Corporation, Petite Etoile Corporation,

Pioneer Title and Abstract LLC, and Ablitt filed an involuntary Chapter 7 petition against

the Debtor. On October 16, 2014, the Court entered an order for relief under Chapter 7.

      A. The Debtor’s Financial Problems

      As of October 2012, and continuing until at least February 2013, the Debtor was

burdened by substantial indebtedness. In or around October 2012, DCR Mortgage IV Sub

III, LLC (“DCR”) held, by assignment from Sovereign Bank, three distinct loan

obligations relating to the Debtor and/or SAA. Sovereign Bank assigned the loan

obligations to DCR Mortgage IV Sub I, LLC, which in turn assigned them to DCR. These

loan obligations are set forth in detail in an Amended and Restated Forbearance

Agreement, dated February 7, 2013, which was executed by DCR, SAA, the Debtor, and

Ablitt (“DCR Forbearance Agreement”). The loan obligations are summarized as follows:




                                            7
 Case 16-01163        Doc 126   Filed 02/27/19 Entered 02/27/19 12:33:42                 Desc Main
                                 Document     Page 8 of 45




 Obligation        Primary      Guarantors           Original Stated   Outstanding     Accrued and
                   Obligor                           Principal         Principal       Unpaid
                                                     Amount            Balance         Interest
 Dec. 21, 2007     SAA          Ablitt, Debtor       $4,000,000.00     $3,711,119.14   $100,452.10
 Term Note
 Aug. 13, 2008     SAA          Ablitt, Debtor       $ 560,000.00      $ 276,532.01    $ 8,741.10
 Note
 Dec. 21, 2007     Debtor       Ablitt, SAA          $1,500,000.00     $1,448,819.94   $ 44,792.67
 Revolver [sic]
 Credit Facility



       The two SAA loans (the “SAA Obligations”) were secured by senior mortgages on

the Property. The Debtor’s $1.5 million revolver facility was secured by a first lien on the

Debtor’s accounts receivable. (App Ex. 4, Recital C(ii)) As a result of cross-guaranties and

cross-collateralization agreements, the Debtor’s guaranty of the SAA loans also secured

the Debtor’s present and future accounts receivable. (App Ex. 4, Recitals C - I) As of

October 2012, the various loan obligations were all in default, and the Debtor was

operating under the terms of an Amended and Restated Forbearance Agreement dated

July 1, 2012. (App Ex. 4, Recital L)

       B. ServiceLink Obligation

       In the fall of 2012, the Debtor also was in default with respect to its payment

obligations to one of its vendors, Lender Processing Services, LLC (“LPS”). (App Ex. 5)

Pursuant to a settlement agreement with LPS, the Debtor executed a promissory note,

dated October 15, 2012, in favor of LPS (the “LPS Note”) in the amount of $4,148,027.00,

evidencing its settled indebtedness to LPS. (App Ex. 5, p. 6) The LPS Note called for

monthly payments of principal and interest pursuant to an amortization schedule



                                                 8
 Case 16-01163      Doc 126    Filed 02/27/19 Entered 02/27/19 12:33:42        Desc Main
                                Document     Page 9 of 45


attached to the LPS Note. (App Ex. 5, p. 14) On October 15, 2012, the Debtor executed a

Security Agreement granting LPS a security interest in all of its assets, including accounts

receivable, to secure the obligations under the LPS Note (the “LPS Security Interest”).

(App Ex. 5, p. 17-24, Terms ¶ 2) The LPS security interest was perfected by the filing of a

UCC-1 financing statement on November 1, 2012. Because of name changes and one or

more corporate acquisitions, the LPS Note, Financing Statement and concomitant security

interest were assigned to ServiceLink NLS, LLC (“ServiceLink”). (App Ex. 5, p. 26-33)

ServiceLink’s security interest was junior to DCR’s security interest. (App Ex. 5)

       C. Debtor’s Plan to Access Capital

       On November 7, 2012, the Debtor and Durham entered into a “Nonrecourse

Receivables Purchase Contract and Security Agreement” (the “Factoring Agreement”).

(App. Ex. 6). The Factoring Agreement set forth the terms under which Durham would

purchase accounts receivable from the Debtor. The Factoring Agreement provided for the

payment of an “origination fee” of 1% of the “Credit Limit” (defined as $1,200,000) upon

signing and at each anniversary. (Id., §4.6.2) The Factoring Agreement also provided for

the payment of a fee of 3.25% of the original face amount of each account receivable

purchased by Durham, plus, commencing on the 30th day following the date of purchase,

1.625% of the face amount of invoices for each 15-day period that Durham had not

received payment of the face amount of the invoices. (Id., §4.6.1) The Factoring

Agreement further provided that Durham would reserve, and withhold in a “reserve

account,” 35% of the face amount of each purchased account, which reserve account

could be applied by Durham against any obligations of the Debtor to Durham, and held

                                             9
    Case 16-01163    Doc 126     Filed 02/27/19 Entered 02/27/19 12:33:42         Desc Main
                                 Document      Page 10 of 45


pending payment of the accounts.6 (Id., §4.8) Durham retained sole discretion to

determine which accounts it wished to purchase from those offered by the Debtor. (Id.,

§2.2) Durham further agreed that it would advance the purchase price to the Debtor (less

any specified reserve) on the date that the account was accepted and purchased by Durham. (Id.,

§4.7) (emphasis added).

         In addition, as part of the Factoring Agreement, the Debtor granted Durham, “as

collateral for repayment of any and all obligations and liabilities whatsoever of Client

[the Debtor] to Durham” a security interest in the Debtor’s right, title and interest in and

to “[a]ll Accounts (including Accounts purchased by Durham hereunder and

repurchased by Client [the Debtor], promissory notes, chattel paper, general intangibles

. . ., and all rights of Client as seller of goods . . .,” as well as inventory, equipment and

fixtures, books, records, computer related programs and data, investment property and

“[a]ll proceeds of the foregoing . . . .” (Id., §4.1-4.2.6) Durham properly perfected its




6   The Factoring Agreement provided in pertinent part:

         . . . The reserve account may be held by Durham and applied against any
         obligations of Client or any Affiliate of Client to Durham, known or
         anticipated, and the reserve account shall not be due and payable to Client
         until any and all obligations of Client to Durham are fully paid and/or
         satisfied. Notwithstanding the foregoing, as each Account is paid in full,
         the reserve associated with the paid Account will be paid to Client
         provided, however, there does not then exist an event or condition of
         default and further provided, however, that in no event at any time shall
         the aggregate balance in the reserve account be less than thirty five percent
         (35%) of Client’s then unpaid Acceptable Accounts purchased by Durham.

Id. § 4.8


                                              10
    Case 16-01163   Doc 126    Filed 02/27/19 Entered 02/27/19 12:33:42       Desc Main
                               Document      Page 11 of 45


security interests. The Law Firm’s obligations under the Factoring Agreement were

nonrecourse.7

        As ultimately documented by instruments dated as of February 7, 2013, the parties

agreed that DCR would sell the fully secured $1.5 million line of credit note (the “DCR

Note”) to Durham or an affiliate for $700,000.00. Further, the parties agreed that various

obligations of SAA to DCR arising from the mortgage notes, including payment of real

estate taxes, would be brought current and that DCR would release the Debtor’s collateral

from the Debtor’s guaranty of the remaining SAA note obligations. Thereafter, the parties

set about documenting the transactions. (App. Exs. 4, 10, 11, 12, 18)

        D. The Property Transfers

              1. Account Debtors Pay Durham $198,100.33 on Account of Unfactored
              Invoices

        On or about December 21, 2012, prior to the acquisition of the DCR Note by Maasai

on February 7, 2013, Durham, together with the Law Firm, sent a letter to a client of the

Debtor’s predecessor, SPS, indicating that accounts had been assigned to Durham, that

the accounts were to be “processed” by Durham, and that thereafter all payments should




7 According to the Defendants, “[u]nder the Factoring Agreement, sums were thereafter
disbursed to the Law Firm. For example, Durham advanced: $1,215,185.47 to the Law
Firm in February 2013; $659,543.18 in March 2013; $877,217.30 in April 2013; and
$1,057,003.11 in May 2013. These advances continued through June of 2014.” Durham
also asserted that “Durham was supposed to receive repayment of those funds directly
from the Debtor’s clients. The Debtor, however, directed its clients to pay over $3,550,000
directly to the Debtor rather than to Durham. The Debtor’s directions were in direct
violation of the Factoring Agreement, UCC §9-406 and the notices sent to Debtors [sic]
clients.”
                                            11
 Case 16-01163     Doc 126    Filed 02/27/19 Entered 02/27/19 12:33:42       Desc Main
                              Document      Page 12 of 45


be made to Durham. The letter, which was on Durham letterhead and signed by

Stephanie S. Ernest on behalf of Durham and the Law Firm, provided in pertinent part:

      I am pleased to inform you that Ablitt│Scofield, PC has attained [sic]
      Durham Commercial Capital Corp (Durham) as a source of capital and
      accounts receivable processing. This will enable Ablitt│Scofield, PC to
      accommodate the growth and development of their [sic] business while
      maintaining a high level of customer service.

      As part of the program the accounts receivable of Ablitt│Scofield, PC have
      been assigned to Durham and are processed through Durham.

      Therefore payments for invoices should be made payable to Durham . . .

(App Ex. 7; App Ex. 3 at p. 72, lines 7-18) A similar notice was sent to BofA at about the

same time. (App Ex. 3, pp. 72-73) As of December 21, 2012, Durham had not purchased

any of the SPS or BofA accounts or advanced any funds to the Debtor under the Factoring

Agreement.

      Between January 14, 2013 and February 4, 2013, Durham collected from SPS and

BofA receivables totaling $198,100.33 (“Unfactored Invoices”). (App Ex. 8, p. 5) Durham

did not then or at any time thereafter purchase any of the Unfactored Invoices and did

not advance any funds to the Debtor as consideration for the Unfactored Invoices.

Durham did not remit any of the collections to the Debtor.

      Penelope Bley (“Bley”), a forensic analyst employed by Verdolino & Lowey, P.C.,

with over 40 years of experience in general accounting and bookkeeping and over 18

years of experience in forensic accounting, prepared a report “extracted from the Durham




                                           12
    Case 16-01163    Doc 126     Filed 02/27/19 Entered 02/27/19 12:33:42          Desc Main
                                 Document      Page 13 of 45


Accounting titled ‘Unfactored Invoices Collected by Durham’” (“Unfactored Collections

Report”).8 According to Bley,

        The Unfactored Collections Report shows that between January 14 and
        February 4, 2013, Durham reported collecting $198,100.33 on account of the
        Debtor’s invoices (“Unfactored Invoices”). No invoices were factored prior
        to February 7, 2013. Yet, Durham started collecting invoices before any
        invoices were actually sold to Durham and before Durham made any cash
        advances to the Debtor. In its answers to interrogatories, Durham has never
        contended that any of the Unfactored Invoices were ever sold to Durham.
        Durham has never produced any evidence that it purchased such invoices,
        such as, an Account Purchase Addendum, which was a form Durham used
        to document the purchase and sale of specific invoices. Based on my review
        of the accounting records, Durham never remitted any of the $198,100.33 to
        the Debtor.

               2. The Debtor Transfers $200,000 Cash to Durham

        On February 7, 2013, the Debtor transferred by wire $200,000.00 in cash to

Durham. (App Ex. 8, p. 6; App Ex. 9; App Ex. 3, p. 64, lines 12-15) The cash came from the

Debtor’s collection of an invoice in the amount of $439,750.00 previously issued to

JPMorgan Chase (“Chase”) on account of legal services provided to Chase. (Id.) The



8She explained the process and methodology she employed to prepare the Unfactored
Collections Report:

        In or around August 2015, I received a flash drive from Trustee’s counsel,
        which I understand was provided by Durham’s and Maasai’s counsel
        under cover of letter dated August 7, 2015. According to the cover letter and
        confirmed by Durham and Maasai, the flash drive contains a complete
        accounting of all advances and collections by Durham relating to the
        Factoring Agreement. The flash drive file contained thousands of lines of
        data. After receiving the flash drive, I converted the file to an Excel file from
        which I was able to produce multiple reports and conduct multiple analyses
        of the data. I was also able to compare the data with the Debtor’s
        QuickBooks files and bank account statements so as to reconcile Durham’s
        accounting with the Debtor's own accounting records.


                                               13
    Case 16-01163     Doc 126    Filed 02/27/19 Entered 02/27/19 12:33:42      Desc Main
                                 Document      Page 14 of 45


Chase Invoice had not been sold to Durham, nor did Durham at any time return the

$200,000.00 to the Debtor. (Id.)9

                3. The February 7, 2013 Transactions

         On February 7, 2013, DCR sold the DCR Note to Durham’s affiliate, Maasai, in

consideration for payment of $700,000.00. (App Ex. 10, Section 2(b)) On the same day,

SAA, the Law Firm, Ablitt, and DCR executed an Amended and Restated Forbearance

Agreement. (App Ex. 4) The Amended and Restated Forbearance Agreement contained

the following recitals:

         M. Ablitt Scofield, SAA and Individual Guarantor have requested that
         Lender enter into the Loan Sale Contract and, effective upon the
         consummation of the transaction contemplated thereby (the “Loan Sale
         Effective Time”), agree to forbear against SAA and Individual Guarantor

9   Bley stated the following:

         On February 7, 2013, the Debtor transferred $200,000 in cash to Durham.
         The transfer is confirmed by or through multiple sources, including emails,
         invoice records, and bank statements. On January 17, 2013, the Debtor
         invoiced its client JPMorgan Chase $439,750.00. Accounting records and
         emails that were attached to the Trustee’s opposition to Maasai’s motion for
         summary judgment show that on February 6, 2013, the Debtor received a
         payment of the invoice from JPMorgan in the amount of $439,750.00. The
         following day, the Debtor made an outgoing wire transfer of $200,000. On
         the same day, the Debtor forwarded the wire confirmation to Craig
         McGrain, thus confirming that it had wired $200,000 to Durham’s bank
         account, Account No. ending 7368. In its answers to interrogatories,
         Durham admits having received the $200,000 cash transfer.

         Thus, as of February 7, 2013, Durham was in possession of $398,100.33 of
         the Debtor's money, $198,100.33 representing collections of Unfactored
         Invoices, and $200,000 cash (representing $200,000 of the $439,750 the
         Debtor had just collected from its client JPMorgan Chase). Further, as of
         such date, no consideration of any kind or nature whatsoever had been
         provided to the Debtor in exchange for such funds.


                                             14
 Case 16-01163        Doc 126     Filed 02/27/19 Entered 02/27/19 12:33:42          Desc Main
                                  Document      Page 15 of 45


         under the Loan Documents which have not been sold to MHL [Maasai]
         (together with the Deficiency Note, the Amended and Restated Notes and
         the Third Mortgage (as each such term is defined below), and any other
         agreement, instrument or other document with or in favor of Lender to
         which SAA and/or Ablitt Scofield is a party or maker executed in
         connection herewith, the “Remaining Loan Documents”), for a period of
         time as specified herein, and on the terms and conditions set forth herein.

         N. Ablitt Scofield, SAA and Individual Guarantor also have requested that
         Lender, among other things, (a) liquidate and compromise SAA’s
         obligations under the SAA Guaranty and convert such liquidated and
         compromised obligations to a promissory note made by SAA to Lender in
         the original principal amount of $250,000 in the form attached hereto as
         Exhibit C (the “Deficiency Note”; together with the Amended and Restated
         Notes, the “Remaining Notes”), to be secured by a mortgage on the
         Property (as amended and modified, the “Third Mortgage”), (b) eliminate
         the cross-collateralization provisions between the Loans in respect of which
         SAA is the primary obligor and the Loans in respect of which Ablitt Scofield
         is the primary obligor, (c) specifically limit the obligations of Ablitt Scofield
         under the AB Guaranty and convert it to an unsecured guaranty, (d) amend
         and restate the 2007 SAA Note and the 2008 SAA Note pursuant to the
         Amended and Restated Notes, and (e) terminate or cancel documents
         relating to certain obligations of Ablitt Scofield to Lender.

(App. Ex. 4)

         In summary, the Amended and Restated Forbearance Agreement provided,

among other things, for the release of the Debtor’s accounts as security for the Debtor’s

guaranty of SAA’s obligations,10 and expressly reaffirmed the Debtor’s guaranty. (Id., ¶¶

10, 22)11



10   Section 12 of the Amended and Restated Forbearance Agreement provided:

         Termination of Agreements, Etc. The Cross Collateral Agreements, the 2009
         AB Loan Agreement and the 2009 Individual Guarantor Guaranty (as each
         such term is defined in Exhibit B) are hereby terminated.

11   Paragraph 10 of the Amended and Restated Forbearance Agreement provided:


                                                15
 Case 16-01163     Doc 126    Filed 02/27/19 Entered 02/27/19 12:33:42        Desc Main
                              Document      Page 16 of 45


      On the same day that the Debtor executed the Amended and Restated Forbearance

Agreement (neither Defendant was a party to that agreement), Maasai, the Law Firm, and

Ablitt executed a two-year Forbearance Agreement. (App Ex. 11) While acknowledging

that the Loan was in default, that Maasai was entitled to exercise all of its rights and

remedies under the Loan Documents, and that Maasai’s agreement to forbear from

enforcing its rights and remedies was not a waiver of those rights, the Forbearance

Agreement provided:

      From the Effective Date until the date that is the earlier of (i) December 31,
      2014, or (ii) the date that Lender sends written notice to Borrower Parties
      pursuant to Section 17, or (iii) the occurrence of an Event of Forbearance
      Termination (as defined in Section 17) of the type set forth in Section 17(b)
      (the “Forbearance Period”), Lender agrees not to foreclose or attempt to
      foreclose upon any Collateral, institute suit against Borrower for collection
      of the Note, institute suit against Guarantor pursuant to the Guaranty,
      and/or exercise any other remedies available to it under the Loan
      Documents and/or under applicable law. . .

                                           ***


      Converting AB Guaranty to Unsecured Guaranty: No Cross-
      Collateralization. Notwithstanding anything to the contrary contained in
      the Loan Documents, (a) all obligations of Ablitt Scofield to Lender,
      including without limitation, under this Agreement and the Remaining
      Loan Documents (including, without limitation, the AB Guaranty), shall be
      unsecured . . . .”

Paragraph 22 of the Amended and Restated Forbearance Agreement provides:

      AB Guaranty. Ablitt Scofield hereby consents to the terms, conditions and
      provisions of this Agreement and the transactions contemplated by it.
      Ablitt Scofield hereby reaffirms the full force and effectiveness of the AB
      Guaranty and acknowledges that the AB Guaranty continues to guaranty
      all SAA Obligations (including, without limitation, the obligations of SAA
      under the Deficiency Note and the Amended and Restated Notes), and that
      Ablitt Scofield’s obligations under the AB Guaranty are separate and
      distinct from those of SAA.
                                           16
 Case 16-01163      Doc 126    Filed 02/27/19 Entered 02/27/19 12:33:42        Desc Main
                               Document      Page 17 of 45




       Notwithstanding anything to the contrary contained in the Note, during the
       Forbearance Period, (i) the Note will bear interest at a fixed rate of seven
       percent (7.00%)) per annum computed on the principal balance thereof
       from time to time outstanding, and (ii) Borrower shall not be required to
       pay to Lender any amounts due under the Note. Lender reserves the right
       to impose the “Default Rate” (as defined in the Note} at any time after the
       occurrence of an Event of Forbearance Termination and Borrower Parties
       hereby agree thereto.

(Exhibit 11, ¶¶ 3(a), 9) The agreement also contained confirmation that the former cross-

collateral agreements among SAA, the Debtor, Ablitt, and DCR were terminated.

              4. Sale of Invoices to Durham Having a Face Value of $951,719.81

       On February 7, 2013, the Debtor sold to Durham hundreds of accounts with an

aggregate face value of $951,719.81 (collectively, the “Factored Invoices”). The sale of the

Factored Invoices was documented by multiple Account Purchase Addenda. The

Account Purchase Addenda were prepared by Durham for signature by Scofield on

behalf of the Debtor. Each Account Purchase Addendum provided that “[i]n

consideration of the total purchase price set forth below, Seller hereby sells and assigns

to Purchaser the following described accounts receivable due from” followed by a series

of columns with the following headings: Account Debtor, Store, Invoice Number, Invoice

Date, Invoice Amount, Reserve Amount “Trans Fee,” and Advance Amount. According

to Durham’s calculations, the aggregate amount advanced to the Debtor for the accounts

the Debtor sold to it was $626,699.15. (App Ex. 8, p. 6; App Ex. 12, Trustee_00001)

              5. Durham’s Actual Use of Funds Provided by Debtor to Durham

       Durham did not in fact advance $626,699.15 on the date of purchase, i.e., February

7, 2013, nor did Durham ever advance such funds to the Debtor at any time thereafter in

                                            17
 Case 16-01163       Doc 126      Filed 02/27/19 Entered 02/27/19 12:33:42             Desc Main
                                  Document      Page 18 of 45


exchange for the Factored Invoices. (App Ex. 8, p. 6) Bley was asked to examine whether

“the $626,699.15 that Durham reported as ‘Advanced’ on February 7, 2013 [was] ever

advanced to the Debtor - whether on February 7, 2013 or thereafter.”

Bley stated the following in her report:

       At no time did the Debtor ever actually receive from Durham any of the
       $626,699.15 that was purportedly advanced. The Durham Accounting
       shows all of the advances made by Durham to the Debtor after February 7,
       2013. I have reconciled all the advances against the Debtor’s QuickBooks
       files to verify that the advances shown in the Durham Accounting (other
       than the $626,699.15) were in fact advanced to the Debtor. Significantly, the
       Durham Accounting links every advance to a specific invoice such that each
       advance made to the Debtor after February 7, 2013 was in exchange for one
       or more invoices sold and assigned to Durham under the Factoring
       Agreement. From this fact it follows and it is my opinion that none of the
       $626,699.15 was ever subsequently advanced to the Debtor. As explained
       below, however, Durham did in fact rebate a portion of what it collected on
       account of the February 7, 2013 Factored Invoices.

       I analyzed the ultimate disposition of the February 7, 2013 Factored
       Invoices based on the Durham Accounting, extracting such invoices from
       the Excel created directly from the Durham Accounting. The report
       (“Factored Invoice Detail”) was attached to the Trustee's Opposition to
       Maasai’s Motion for Summary Judgment as its Exhibit H. The last page of
       Exhibit H shows the “Grand Totals” using Durham’s accounting
       terminology as follows:

 Invoice       Factored      Collected     Advanced      Over (short)   Rebate        Fee
 Amount        Amount                                    Pay
 $951,719.81   $880,938.40   $894,403.88   $626,699.15   ($57,315.93)   $235,366.46   $32,338,339.27

       The term “rebate” is Durham’s terminology for the portion of a factored
       receivable over and above the advance that is subsequently paid to the
       invoice seller after the receivable has been successfully collected. Thus, the
       Durham Accounting shows that of the invoices assigned to Durham on
       February 7, 2013, Durham collected $894,403.88. Since Durham never
       actually transferred the amount shown as having been “advanced”, the
       only amount that the Debtor ever received for such invoices was
       $235,366.46.



                                                18
 Case 16-01163      Doc 126   Filed 02/27/19 Entered 02/27/19 12:33:42       Desc Main
                              Document      Page 19 of 45


         The Account Purchase Addenda prepared by Durham was part of an attachment

to an e-mail (“E-mail Attachment”) from Durham’s employee, Tim Mura, to Robert Feige,

the Chief Operating Officer of the Law Firm, with a copy to McGrain. (App Ex. 12,

Trustee_00001) The February 7, 2013 email contained a request that Scofield execute the

“attached funding documents,” and that “[u]pon receipt of these and the final closing

documents we will wire the funds to DCR to purchase the loan.” Id. The final page of the

February 7, 2013 Email Attachment identifies the $198,100.33 and $200,000 as “Total

Rebates Due” of $398,100.33, identifies as “Other Charges” in the sum of $1,024,799.48,

identifies “Cash Reserves” of $0.00, and identifies a “Net Check” of ($626,699.15). The

Rebate Statement contains the following breakdown of the Other Charges:

 Date                         Description                    Amount
 2/7/2013                     Purchase DCR Note              $ 700,000.00
 2/7/2013                     DCR Tax/Utilities              $ 161,712.46
 2/7/2013                     Holland & Knight Legal         $ 59,514.17
 2/7/2013                     DCR Misc Fees                  $ 42,713.19
 2/7/2013                     Bond Schoeneck Legal           $ 40,455.19
 2/7/2013                     Factoring Origination Fee      $ 12,000.00
 2/7/2013                     Factoring Fee                  $   6,000.00
 2/7/2013                     Verification Fee               $   2,354.47
 2/7/2013                     Wire Transfer Fee to DCR       $      25.00
 2/7/2013                     Wire Transfer Fee to Holland   $      25.00
                              Knight
 Total                                                       $1,024,799.48



         On February 7, 2013, Durham transferred $963,989.82 to Maasai by “teller

transfer.” (App Ex. 3, p. 107) On that day, and on February 8, 2013, Maasai wired

$963,964.82 to DCR and DCR’s counsel, Holland & Knight. (App Ex. 13) The wired

amount equaled the amount required to purchase the DCR Note, including the stated

purchase price of $700,000, the tax and utilities owed by SAA of $161,712.46, legal fees


                                            19
 Case 16-01163     Doc 126    Filed 02/27/19 Entered 02/27/19 12:33:42       Desc Main
                              Document      Page 20 of 45


owed to Holland & Knight in the amount of $59,514.17, DCR “miscellaneous fees” of

$42,713.19, and a wire transfer fee of $25.00. The factoring origination fee ($12,000.00),

the factoring fee ($6,000.00), the verification fee ($2,354.47), the legal fees of Bond

Schoeneck ($40,455.19), and a $25 wire transfer fee were not included. Each of those

amounts were exactly as stated in the final page of the Email Attachment reproduced

above. (App Ex. 12, Trustee_00068) On February 7, 2013, DCR sold, and assigned by

Allonge, the DCR Note to Maasai. (App Ex. 10)

             6. Disposition of Durham’s Collections from the Factored Invoices

      After February 7, 2013, and continuing for a period of approximately a year, the

Debtor factored accounts to Durham. The $626,699.15 which Durham characterized as

“Advanced” on February 7, 2013 was never advanced to the Debtor during their entire

relationship as stated by Bley in her expert report. As of February 7, 2013, Durham had

not advanced any funds to the Debtor. Every advance that Durham made to the Debtor

after February 7, 2013 was made in exchange for one or more invoices sold and assigned

to Durham under the Factoring Agreement. (App Ex. 8, p. 6) Bley stated she “reconciled

all the advances against the Debtor’s QuickBooks files to verify that the advances shown

in the Durham Accounting (other than the $626,699.15) were in fact advanced to the

Debtor.”

      During the several months following February 7, 2013, Durham collected

$894,403.88 on account of the Factored Invoices, and rebated or remitted to the Debtor

$235,366.46. (App Ex. 8, pp. 6-7; App Ex. 14) Durham’s accounting records show that the

only amount Durham paid to the Debtor in exchange for the sale to Durham of the

                                           20
 Case 16-01163      Doc 126    Filed 02/27/19 Entered 02/27/19 12:33:42         Desc Main
                               Document      Page 21 of 45


Factored Invoices was $235,366.46. In addition to the $626,699.15 that was never

advanced, Durham retained $32,338.27 in fees. The remaining balance of $57,315.93 was

uncollected. (Id.) In sum, of the $951,719.81 in invoices that were sold to Durham on

February 7, 2013, Durham collected and retained for itself $659,037.42 ($951,719.81 face

amount, less $57,315.93 uncollected and less $235,366.46 rebated to the Debtor). (Id.)

              7. Summary of Transfers

       The total value of the transfers made by the Debtor to Durham on and before

February 7, 2013 (net of the $235,366.46 rebate and $32,338.27 in fees) is at least

$1,024,799.48. (App Ex. 8, p. 7) If the proceeds from the collection of the Factored Invoices

which Durham retained as “Fees” in the amount of $32,338.27 is included, then the total

value of the transfers on or before February 7, 2013 is $1,057,137.75. (Id.) Thus, the

“Transfers” for purposes of the the Plaintiff’s Complaint are 1) the combined $198,100.33

in collections of the Unfactored Invoices between January 14 and February 4, 2013; 2) the

$200,000 in cash wired to Durham on February 7, 2013; and 3) the Factored Invoices that

were sold, assigned, and transferred to Durham on February 7, 2013.

       E. Consideration Received by Debtor In Exchange for Transfers

              1. Nature of Consideration

       The benefit to the Debtor identified by Durham in making the Transfers, and in

engaging in the February 7, 2013 transactions, was, according to McGrain, to gain access

to working capital through receivables factoring financing “so that they can not only

continue to operate but to expand.” (App Ex. 3, p. 135, lines 6-9; App Ex. 15, p. 6 (Answer

to Interrogatory No. 8)) According to McGrain at his deposition:

                                             21
 Case 16-01163       Doc 126     Filed 02/27/19 Entered 02/27/19 12:33:42           Desc Main
                                 Document      Page 22 of 45


       See, you have to understand, they couldn’t – they didn’t have any money.
       They didn’t have any ability to get any money. Right? Because you’ve got
       a $4.5 million real estate loan, which is collateralized against the law firm.
       You also have a $1.5 million loan, which is collateralized against the assets
       of the law firm.

       So, as the law firm goes out and tries to borrow any money from a bank or
       a finance company or anything, right, you have these – you have $6 million
       in first liens against those trading assets of the company.

       So if you’re going to loan any money to the company or get any cash into
       the company whatsoever, you’ve got to remove those, right? So you’re
       going to have to remove $1.5 million in revolving credit and $4 million in
       real estate loans.

       So what did we do as part of this transaction? We moved the whole $1.5
       million of the revolving loan, right, and entered into a forbearance
       agreement so they wouldn’t have to pay on it, right?

       And then, secondly, we unbuckled the primary real estate loan, which was
       against the assets, and got DCR to agree to remove their UCC filings against
       the assets of the law firm.

       Now the law firm is free to go and borrow money against their accounts
       receivable so that they can not only continue to operate but to expand.

       And the thing to understand is that a foreclosure law firm has to front up
       half of all of its costs, right? So if they sent out a bill for $100 to the Bank of
       America for a foreclosure, 50 percent of that, more or less, is for out-of-
       pocket costs that they advance for notice and publication and all that kind
       of other stuff.

       So a foreclosure firm has to have capital, and they did not have access to
       capital until we did this transaction for them.

(App Ex. 3, p. 133, line 22 – p. 135, line 22)

       Following the Debtor’s conversion of its secured guaranty of the SAA Obligations

to an unsecured guaranty and Maasai’s acquisition of the DCR Note, the Debtor engaged

in receivables financing with Durham. (App Ex. 3, p. 133, line 22 – p. 137, line 14)


                                                 22
 Case 16-01163     Doc 126    Filed 02/27/19 Entered 02/27/19 12:33:42        Desc Main
                              Document      Page 23 of 45


             2. Value of Consideration

      The consideration received – or benefit obtained - by the Debtor in exchange for

the Transfers consisting of access to capital, including removing obstacles to engaging in

a receivables factoring arrangement with Durham, was, according to the Plaintiff’s

expert, neither fair nor reasonably equivalent in value to the property transferred to

Durham through the Transfers. (App Ex. 16) The Plaintiff’s Expert, Richard A. Clarke, a

former senior bank officer with over 40 years of experience in banking and workouts with

financially troubled businesses, and a lecturer “throughout the nation on all phases of

deposit operations and commercial lending,” opined as to the consideration the Debtor

received in exchange for the transfers. He stated:

      To determine what the Debtor received in exchange for the Transfers, I
      examined the changes to the Debtor’s financial position and debtor-creditor
      relationships before and after the Transfers resulting from the execution
      and delivery of the February 7, 2013 transactional documents. There were
      two noteworthy changes. First, the Debtor’s guaranty of SSA’s [sic]
      mortgage obligations was converted from a secured guaranty to an
      unsecured guaranty. Second, Durham’s affiliate, Maasai, now held the DCR
      Note which was secured by the Debtor's accounts receivable and other
      assets. This enabled the Debtor to factor its receivables free of DCR's liens.
      While the factored receivables appear to have remained subject to the liens
      of ServiceLink, the prior security interest of DCR that was assigned to
      Maasai to secure the DCR Note impaired any effective effort by ServiceLink
      to exercise its secured party rights. Thus, ServiceLink was effectively
      blocked from intervening to thwart the factoring of receivables to Durham.

      Thus, the entire arrangement as reflected in the various transactional
      documents executed as of February 7, 2013 effectively enabled the Debtor
      to proceed with a factoring arrangement with Durham. It is my opinion that
      this was the primary, if not sole, benefit to the Debtor in making the
      Transfers to Durham.

      While the Debtor received a benefit in having this arrangement, the benefit
      was merely the ability to factor receivables to Durham pursuant to the

                                           23
 Case 16-01163     Doc 126    Filed 02/27/19 Entered 02/27/19 12:33:42         Desc Main
                              Document      Page 24 of 45


      Factoring Agreement. The value of factoring receivables to Durham is fully
      set forth in and determined by reference to the Factoring Agreement itself.
      Under the Factoring Agreement, the Debtor was required to pay Durham
      an origination fee of 1% of the $1,200 [sic] credit limit, or $12,000. In
      addition, the Debtor was required to pay Durham an upfront fee of 3.25%
      of the face value of each factored receivable, plus additional fees of 1.625%
      for each 15-day period that an account was delinquent by more than 30
      days. Based on a 30-day turnaround for receivables, the Debtor was paying
      Durham an effective annual rate of at least 39% (3.25% x 12 months). If the
      receivable is paid six months late, the Debtor is required to pay Durham an
      additional 19.5% fee (12 15-day periods times 1.625% per period). Thus,
      depending on the turnaround time of receivables that are factored to
      Durham, the Debtor could be charged a finance fee well in excess of the
      interest rate equivalent of 50%. Durham reserved and withheld 35% of the
      face amount of the receivable to satisfy the Debtor’s fee obligations. Thus,
      the Factoring Agreement contains the pricing structure and therefore the
      consideration payable to Durham for each factored receivable. Indeed, the
      fees set forth in the Factoring Agreement are so excessive as to demonstrate
      that Durham was acting as a lender of last resort.

      Accordingly, the Debtor received no consideration of any monetary value
      in exchange for the Transfers.

      Clark also opined on the issue of whether the Debtor received reasonably

equivalent value in exchange for the Transfers. He stated the following in his report:

      It is my opinion that the Debtor did not receive reasonably equivalent in
      exchange for the Transfers. For the reasons stated above, all the Debtor
      received in exchange for the Transfers was an opportunity to factor
      receivables to Durham. The cost to the Debtor for Factoring Receivables is
      set forth in the factoring agreement itself. As explained above, the Debtor
      paid an origination fee in exchange for the credit facility and further fees in
      exchange for each factored receivable. The fees set out in the Factoring
      Agreement alone establish the consideration which the Debtor and Durham
      agreed would be paid for the Debtor’s invoices.

Defendants did not quantify evidence that the consideration for the Transfers was

reasonably equivalent in value to the property transferred to Durham on account of the

Transfers.


                                            24
 Case 16-01163       Doc 126   Filed 02/27/19 Entered 02/27/19 12:33:42        Desc Main
                               Document      Page 25 of 45


       F. Solvency

       During the time period of the Transfers, specifically, January 1, 2013 through

February 2013, the Debtor was insolvent. (App Ex. 17) Craig R. Jalbert, a principal in the

firm of Verdolino & Lowey, P.C. and a Certified Insolvency and Restructuring Advisor

and Fellow of the American College of Bankruptcy, who has been employed in thousands

of bankruptcy cases, opined:

       Having thoroughly reviewed the CGAW [the Debtor’s] records made
       available to us, we have concluded that CGAW was, without a doubt,
       insolvent on October 16, 2012, and remained insolvent on each of the Test
       Dates [i.e., December 31, 2012, February 7, 2013, February 26, 2013, and
       March 31, 2013] and throughout the Review Period, and in our opinion,
       absolutely nothing positive took place in the intervening months that could
       possibly have made CGAW solvent at any time after the Test Dates, and up
       until the involuntary bankruptcy petition on September 3, 2014.

       G. Maasai’s Benefit from the Transfers

       Maasai acquired the DCR Note using funds provided by Durham. (App Ex. 3,

p.107, lines 6-15; App Ex. 13)     Durham was willing to provide and provided the

$963,989.82 in funds to Maasai to acquire the DCR Note only after the Debtor, through its

principal, Scofield, signed the funding documents. (App Ex. 3, p. 107, lines 6-15; App Ex.

13; App Ex. 12, Trustee_00001) The funding documents included (i) all of the documents

by which the Factored Invoices were sold and assigned to Durham; (ii) a complete

accounting of the $198,100.33 in collections of the Unfactored Invoices; (iii) an accounting

of the $200,000 in cash transferred to Durham on February 7, 2013; and (iv) a statement

prepared by Durham and signed by Scofield under the heading “Approved and




                                            25
 Case 16-01163     Doc 126     Filed 02/27/19 Entered 02/27/19 12:33:42       Desc Main
                               Document      Page 26 of 45


Accepted” showing the uses of all such funds, including specifically the amounts

necessary to acquire the DCR Note. (Id.)

       Upon acquisition of the DCR Note on February 7, 2013, Maasai required the

Debtor to execute an Estoppel Certificate reaffirming the Debtor’s obligations under the

DCR Note, acknowledging that Maasai has the right to enforce the DCR Note and

confirming the amount due under the DCR Note to Maasai was $1,493,612.61. (App Ex.

18) By letter agreement dated February 7, 2013, Maasai appointed Durham to act as its

servicer, accounts receivable processor and nominee for purposes of notifying account

debtors of the assignment of receivables to Durham and the collection of such receivables

directly from account debtors, including the right to bring actions on behalf of Maasai in

the name of Durham. (App Ex. 19)

       Maasai continues to hold the DCR Note and continues to assert that it has all of

the rights in and to such Note as if were assigned to it by DCR, including a first priority

security interest in and to substantially all of the assets of the Debtor. (See Adversary

Proceeding Docket No. 77, pp. 2-3 (Maasai asserting that it holds a valid, properly

perfected and enforceable senior pre-petition lien); Main Case Docket No. 346, ¶¶ 4-11

(asserting that Maasai holds a properly perfected senior security interest in all assets

pursuant to the DCR Note and Security Agreement securing a claim of $3,006,493.72)).

       According to the Defendants, however,

       After the purchase of the DCR Loan, the Law Firm removed the entire DCR
       Loan from its balance sheet based on the discounted price for Maasai’s
       purchase of the DCR Note, and the corresponding cash collateral held by
       Durham to offset the remaining $700,000.00 left on the note, which left the
       Law Firm with no immediate obligation to pay principal or interest on the

                                            26
 Case 16-01163     Doc 126    Filed 02/27/19 Entered 02/27/19 12:33:42      Desc Main
                              Document      Page 27 of 45


      loan because of the Forbearance Agreement. As the Trustee’s experts
      acknowledge, the Law Firm also booked the $662,822.21 discount as
      “settlement income” in 2013.12

The figure of $662,822.21 appeared as a credit in a “Transaction Journal,” which the

Defendants attached to their Opposition. The sum was described, without explanation

by the individual responsible for the preparation or the Transaction Journal, as

“settlement DCR-LOC write down” with a reference to “Line of Credit-DCR.” Jalbert

referenced the sum of $662,822.21 in his report, stating: “The largest change in [the Law

Firm’s balance sheet] numbers between December 31, 2012 and February 7, 2013 of

$840,792.68 is for the most part the result of the booking of a payoff of a liability and

recording of Settlement Income on February 7, 2013 of $662,822.21 related to the DCR

Note Acquisition.” In view of 1) the Estoppel Certificate pursuant to which the Debtor

acknowledged that the amount due and outstanding under the Loan Documents was

$1,493,612.61, and 2) Jalbert’s subsequent statement, “as we have noted previously, the

Debtor never received any consideration in connection with the purchase of the [DCR]

Note, nor was the note paid off according to Durham,” the so-called “write down” of

$662,882.21 is inexplicable and does not establish fair consideration or reasonably

equivalent value as the Defendants contend.




12 The Defendants referenced the Law Firm’s contemporaneous Quick Books
records as well as Jalbert’s Report at p. 8.


                                           27
 Case 16-01163      Doc 126     Filed 02/27/19 Entered 02/27/19 12:33:42           Desc Main
                                Document      Page 28 of 45


IV. DISCUSSION

       A. Summary Judgment Standard

       According to the United States Bankruptcy Appellate Panel of the First Circuit in

Raso v. Fahey (In re Fahey), 482 B.R. 678 (B.A.P. 1st Cir. 2012),

       “In bankruptcy, summary judgment is governed in the first instance by
       Bankruptcy Rule 7056.” Desmond v. Varrasso (In re Varrasso), 37 F.3d 760,
       762 (1st Cir. 1994); see also Soto–Rios v. Banco Popular de Puerto Rico, 662
       F.3d 112, 115 (1st Cir. 2011). “By its express terms, the rule incorporates into
       bankruptcy practice the standards of Rule 56 of the Federal Rules of Civil
       Procedure.” In re Varrasso, 37 F.3d at 762 (citations omitted); see also Soto–
       Rios v. Banco Popular de Puerto Rico, 662 F.3d at 115; Fed. R. Bankr. P. 7056;
       Fed. R. Civ. P. 56.6 “It is apodictic that summary judgment should be
       bestowed only when no genuine issue of material fact exists and the movant
       has successfully demonstrated an entitlement to judgment as a matter of
       law.” In re Varrasso, 37 F.3d at 763 (citing Fed. R. Civ. P. 56(c)). “As to issues
       on which the nonmovant has the burden of proof, the movant need do no
       more than aver an absence of evidence to support the nonmoving party's
       case.” Id. at 763, n.1 (citation and internal quotations omitted). “The burden
       of production then shifts to the nonmovant, who, to avoid summary
       judgment, must establish the existence of at least one question of fact that
       is both genuine and material.” Id. (citations and internal quotations
       omitted). The “mere existence of some alleged factual dispute between the
       parties will not defeat an otherwise properly supported motion for
       summary judgment; the requirement is that there be no genuine issue of
       material fact.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247–48, 106
       S.Ct. 2505, 91 L.Ed.2d 202 (1986) (emphasis in original).

In re Fahey, 482 B.R. at 686–87. See also Cruickshank v. George R. Roberts Co. (In re Boston

Grand Prix, LLC), No. 16-12574, Adv. P. No. 17-1115, 2018 WL 4030731 (Bankr. D. Mass.

Aug. 21, 2018); In re Spenlinhauer, 572 B.R. 18, 32–33 (Bankr. D. Mass. 2017).

       B. Applicable Law

       Section 548 of the Bankruptcy Code provides:

       (a)(1) The trustee may avoid any transfer (including any transfer to or for
       the benefit of an insider under an employment contract) of an interest of the

                                              28
 Case 16-01163     Doc 126     Filed 02/27/19 Entered 02/27/19 12:33:42         Desc Main
                               Document      Page 29 of 45


       debtor in property, or any obligation (including any obligation to or for the
       benefit of an insider under an employment contract) incurred by the debtor,
       that was made or incurred on or within 2 years before the date of the filing
       of the petition, if the debtor voluntarily or involuntarily- . . .

              (B)(i) received less than a reasonably equivalent value in
              exchange for such transfer or obligation; and

              (ii)(I) was insolvent on the date that such transfer was made
              or such obligation was incurred, or became insolvent as a
              result of such transfer or obligation; . . . .

11 U.S.C. § S.C. 548 (emphasis supplied).

       Section 5 Mass. Gen. Law ch. 109A, made applicable to this proceeding by 11

U.S.C. § 544(b), provides:

       (a) A transfer made or obligation incurred by a debtor is fraudulent as to a
       creditor, whether the creditor’s claim arose before or after the transfer was
       made or the obligation was incurred, if the debtor made the transfer or
       incurred the obligation: . . .

              (2) without receiving a reasonably equivalent value in exchange
              for the transfer or obligation, and the debtor:

                     (i) was engaged or was about to engage in a
                     business or a transaction for which the
                     remaining assets of the debtor were
                     unreasonably small in relation to the business or
                     transaction; or

                     (ii) intended to incur, or believed or reasonably
                     should have believed that he would incur, debts
                     beyond his ability to pay as they became due.

Mass. Gen. Laws ch. 109A, § 5. Section 6, in turn, provides:

       (a) A transfer made or obligation incurred by a debtor is fraudulent as to a
       creditor whose claim arose before the transfer was made or the obligation
       was incurred if the debtor made the transfer or incurred the obligation
       without receiving a reasonably equivalent value in exchange for the



                                            29
 Case 16-01163        Doc 126     Filed 02/27/19 Entered 02/27/19 12:33:42          Desc Main
                                  Document      Page 30 of 45


         transfer or obligation and the debtor was insolvent at that time or the debtor
         became insolvent as a result of the transfer or obligation.

Mass. Gen. Laws ch. 109A, § 6.

         The Bankruptcy Code and the UFTA are not dissimilar. According to the court in

Tomsic v. Pitocchelli (In re Tri-Star Techs. Co., Inc.), 260 B.R. 319 (Bankr. D. Mass. 2001),

         In many respects, the Massachusetts UFTA § 6(a) mirrors Bankruptcy Code
         § 548(a)(1)(B). Campana v. Pilavis (In re Pilavis), 233 B.R. 1, 10 (Bankr. D.
         Mass. 1999); Leibowitz v. Parkway Bank & Trust Co. (In re Image
         Worldwide Ltd.), 139 F.3d 574, 577 (7th Cir. 1998). However, critical
         differences exist. For avoidance of the challenged payments pursuant to
         UFTA § 6(a), the Trustee’s derivative standing under § 544(b) is dependent
         on the existence of at least one actual unsecured creditor who could have
         avoided the challenged transfers. Section 548(a)(1)(B) does not require the
         existence of such a creditor. Furthermore, avoidance actions under § 6(a) of
         UFTA must be brought within four (4) years from the date of the transfers.
         Carpenter v. Granderson (In re Granderson), 214 B.R. 671, 672 (Bankr. D.
         Mass. 1997); Mass. Gen. Laws Ann. ch. 109A, § 10. Section 548(a)(1)(B), on
         the other hand, reaches back only to those transfers made within one year
         of case commencement.

In re Tri-Star Techs. Co., Inc., 260 B.R. at 324.13

         With respect to what constitutes “reasonably equivalent value,” this Court in Agin

v. Grasso (In re Luciani), 584 B.R. 449 (Bankr. D. Mass. 2018), stated the following:

         The analysis of what constitutes “reasonably equivalent value” under the
         relevant sections of the Massachusetts UFTA mirrors the analysis of
         “reasonably equivalent value” under 11 U.S.C. § 548, see [Tomsic v.
         Pitocchelli (In re) ] Tri–Star [Techs. Co., Inc.], 260 B.R. [319] at 324 [(Bankr.
         D. Mass. 2001)]; Riley v. Countrywide Home Loans Inc. et al. (In re
         Duplication Mgmt., Inc.), 501 B.R. 462, 481–84 (Bankr. D. Mass. 2013), which
         has been described as follows:

                [C]ourts have uniformly held that a reasonably equivalent
                value determination should be based on all of the facts and
                circumstances of the case. The Court should “compare what


13   The reach back period under § 548(a)(1) is now two years.
                                                30
 Case 16-01163      Doc 126      Filed 02/27/19 Entered 02/27/19 12:33:42       Desc Main
                                 Document      Page 31 of 45


              was given with what was received.” And, in making this
              determination, both direct and indirect benefits should be
              considered. It is not necessary that there be an exact exchange
              in order to establish reasonably equivalent value, but the
              Court “must keep the equitable purposes of the statute firmly
              in mind, recognizing that any significant disparity between
              the value received and the obligation assumed . . . will have
              significantly harmed . . . innocent creditors.

In re Luciani, 584 B.R. at 455–56 (citing In re Comprehensive Power, Inc., 578 B.R. at 33,

and Tri–Star, 260 B.R. at 325–26 (internal citations omitted)).

       C. Arguments of the Parties

              1. The Plaintiff

       The Plaintiff contends that there is no genuine dispute that as of February 7, 2013,

the Debtor had transferred directly to Durham $1,024,799.48 in cash or property.

Moreover, the Plaintiff contends that the consideration identified by the Defendants that

the Debtor received in exchange for such transfers was access to capital in the form of an

opportunity to sell to Durham future invoices which would allow the Debtor to continue

operating for a limited period of time. The Plaintiff also contends that there is no genuine

dispute that the transfers enabled Maasai to acquire the fully secured $1.5 million DCR

Note and the acquisition of the DCR Note was made possible by the transfer from

Durham to Maasai on February 7, 2013 of $963,989.82, the precisely calculable portion of

the $1,024,799.48 in transfers allocated to acquisition of the DCR Note according to

Durham’s own contemporaneous calculations and settlement statement.

       The Plaintiff emphasizes the Defendants failed to produce evidence to rebut the

Trustee’s forensic analysis, based on the records of Durham and the Debtor, which


                                             31
 Case 16-01163      Doc 126    Filed 02/27/19 Entered 02/27/19 12:33:42         Desc Main
                               Document      Page 32 of 45


conclusively establishes that $626,699.15 was never advanced following the sale or

receivables in the amount of $951,719.81 to Durham. Thus, the Plaintiff contends that the

subject transfers are avoidable under Counts I and II of the Complaint because they were

made without fair consideration or reasonably equivalent value while the Debtor was

insolvent. In addition, the Plaintiff argues that he is entitled to judgment on Count III

against Maasai, arguing as follows:

       Maasai was the entity for whose benefit the transfers occurred. Maasai was
       the beneficiary of the transfers because Durham paid Maasai money to
       acquire the DCR Note in the exact amount allocated for such purpose
       according to Durham’s own settlement statement as to the sources and uses
       of the $1,024,799.48, and only after the Debtor’s principal, Lawrence
       Scofield, had signed the documents transferring ownership of the invoices
       to Durham and expressly authorizing the funds to be used to acquire the
       DCR Note. Moreover, according to Durham’s own agreements, the intent
       of Durham and Maasai was for Durham to act merely as the receivables
       processing agent for Maasai, making Maasai the principal. Thus, Maasai
       was the entity for whose benefit such transfers were made.

The Plaintiff observes that there is an absence of consensus as to whether the benefit

required under § 550(a) must be actual or intended, citing, inter alia, Terry v. Meredith

(In re Meredith), 527 F.3d 372, 376-77 (4th Cir. 2008) (actual benefit required), Freeland v.

Enodis Corp., 540 F.3d 721, 740 (7th Cir. 2008) (actual benefit required), and Danning v.

Miller (In re Bullion Reserve of N. Am.), 922 F.2d 544, 547-48 (9th Cir. 1991) (intent to

benefit required). He argues, however, that under the circumstances present in this case,

the benefit was both intended and actual. He states:

       It is intended because the funding documents were executed under the
       terms of an express email that doing so would enable Maasai to acquire the
       DCR Note. It is actual because Maasai did in fact acquire the DCR Note as
       a direct consequence of the Debtor’s signing the funding documents
       confirming the sources and uses of the $1,024,799.48 in transfers.

                                             32
 Case 16-01163     Doc 126    Filed 02/27/19 Entered 02/27/19 12:33:42       Desc Main
                              Document      Page 33 of 45




             2. The Defendants

      The Defendants make several arguments in support of their position that the

Trustee is not entitled to summary judgment. They maintain 1) that the Trustee has not

marshalled sufficient facts to support fraudulent transfer claims against Durham or

Maasai because, among other things, the Trustee continues to ignore the direct value

received by the Debtor as a result of the transactions between and among the Debtor,

Durham, and Maasai under both the Factoring Agreement and in connection with the

purchase of the DCR Note; 2) that the Plaintiff ignores the fact that the Factoring

Agreement between Durham and the Law Firm expressly granted Durham a security

interest in all of the Law Firm’s accounts receivable and their proceeds and therefore any

transfer of accounts receivable from the Law Firm to Durham after the Factoring

Agreement was executed in November 2012 became Durham’s collateral; and 3) that the

Plaintiff has not demonstrated that the Debtor was insolvent at the time of the Transfers

or was rendered insolvent by the Transfers, adding that “at a minimum, solvency is an

issue that should be determined at trial.” They also contend that the Plaintiff’s experts

“seem to disagree about the facts of the case and the value received by the debtor in

connection with the Transfers.”

      The Defendants maintain that

      The record is devoid of any facts that support the Trustee’s bald allegations
      that the transactions in late 2012 and early 2013 were anything other than
      an agreement to allow Durham to factor the Law Firm’s accounts receivable
      that provide [sic] significant value to the Law Firm that was predicated on
      a Law Firm -sanctioned purchase at a substantial discount of an existing
      debt that left the Law Firm in a more-favorable position than it occupied

                                           33
 Case 16-01163      Doc 126     Filed 02/27/19 Entered 02/27/19 12:33:42          Desc Main
                                Document      Page 34 of 45


       immediately preceding Durham and the Law Firm’s entry into the
       Factoring Agreement and Maasai’s purchase of the DCR debt. Accordingly,
       the Trustee is not entitled to Summary Judgment.

       The Defendants contend that Bley’s focus on the sum of $626,699.15, which was

not remitted to the Debtor in connection with the transfer of $951,719.81 in receivables,

“ignores the fundamental fact that Durham held the receivables as collateral consistent

with its security interest under the Factoring Agreement and Maasai’s security interest

under the DCR Loan documents.” They also maintain that Clark’s conclusion that the

Debtor was not relieved of any liabilities that would have improved its balance sheet is

inconsistent with Jalbert’s observation that the largest change in the Debtor’s balance

sheet resulted from the booking of a payoff of a liability and the recording of income of

$662,822.21 relating to “settlement DCR-LOC write down.” In its view, the discrepancies

relating to the Debtor’s balance sheet creates a genuine issue of material fact.

       The Defendants also argue that there were no transfers of any interests from the

Debtor to Durham and/or Maasai. The Defendants maintain that because of the security

interest granted by the Debtor under the Factoring Agreement that predated the transfers

to secure repayment, all of the transfers alleged by the Trustee were Durham’s collateral.

It adds that, of the $963,989.00 transferred to Durham, $263,989.00 were paid directly to

third parties to pay taxes, utilities, legal fees and other related closing costs as direct pass

through payments requested by the Debtor, thus enabling the Debtor to receive “dollar-

for-dollar value for the $263,989 in closing costs,” the net value of which after those

payments was $700,000.00. The Defendants also argue that “Maasai was able to negotiate

with DCR to reach a purchase price of $700,000 . . . [and] . . . Maasai did not receive any

                                              34
 Case 16-01163     Doc 126    Filed 02/27/19 Entered 02/27/19 12:33:42       Desc Main
                              Document      Page 35 of 45


property belonging to the Law Firm and received no benefit actual or intended.” It adds:

“Durham, after taking the receivables from the Law Firm, then funded Maasai’s purchase

of the DCR Note. There were no avoidable transfers from the Law Firm to Durham. And

there were no transfers of any kind from the Law Firm to Maasai.” The Defendants

reason:

      While Maasai has maintained its right pursuant to the Loan Purchase
      Agreement to enforce the full face value of the DCR Note in the event of
      default—for example as against the Law Firm’s estate in bankruptcy—it
      never enforced those rights prepetition. Maasai did not want to act to apply
      funds available against the Law Firm’s obligation on the DCR Note because
      doing so would have closed out the note and ceded Maasai’s first lien
      position on the Law Firm’s assets.

      The Law Firm booked the discounted purchase price and accounted for
      $662,822.21 in settlement income from the purchase.

      The Defendants also challenge the Plaintiff’s evidence relating to the absence of

quantifiable reasonably equivalent value.       They maintain that the Debtor received

“dollar-for-dollar value for the $263,989 in closing costs,” as well as the removal of the

DCR obligations from the Debtor’s balance sheet “based on the discount of $662,822 and

corresponding cash collateral to offset the remaining $700,000.00 left on the DCR Note

with no payments of principal or interest due or owing during the two-year forbearance

period.” In other words, they maintain that the Debtor received “direct, equivalent

value” when it transferred $963,989.00 to Durham and when $263,989.00 was paid to

third parties “as direct pass through payments requested by the Law Firm.”14 According




14The Defendants submitted no evidence that the Debtor requested that these payments
be made.
                                           35
 Case 16-01163     Doc 126     Filed 02/27/19 Entered 02/27/19 12:33:42        Desc Main
                               Document      Page 36 of 45


to the Defendants, the Debtor removed the entire $1,362,822.21 DCR Loan from its

balance sheet after the DCR Loan was purchased by Maasai for the discounted price of

$662,822, and “corresponding cash collateral to offset the remaining $700,000.00 left on

the DCR Note with no payments of principal or interest due or owing during the two-

year forbearance period.” Thus, they claim that, even if the $700,000.00 is viewed as a

transfer, the Debtor received reasonably equivalent value of $662,822.00. The Defendants

also maintain that the Debtor received consideration in the form of the release from the

cross-collateralization of the obligations guaranteed by the Debtor, the release of the SAA

mortgage, the release of the Environmental Indemnity obligation and “DCR’s

forbearance from exercising rights it held under the loan documents guaranteed by the

Law Firm that were not sold to Maasai.” The Defendants also point to Durham’s

subsequent advances through June of 2014 which they contend represent a $4.5 million

benefit to the Debtor. In sum, they assert that the Debtor removed a significant liability

from its balance sheet and gained access to capital by virtue of the transaction.

       With respect to the issue of insolvency, the Defendants point to a representation

of solvency in §3.1 of the Factoring Agreement and a representation that the Forbearance

Agreement in which the parties represented that the agreement was not made with actual

intent to hinder, delay, or defraud any entity or person, as well as an email from Robert

Feige, an employee of the Debtor, to an individual at Durham in which he stated “Our

profit on full accrual GAAP is going to be about $3M.” In addition, the Defendants assert

that the removal of the immediate consequences of a $1.5 million defaulted loan gave the



                                            36
 Case 16-01163        Doc 126    Filed 02/27/19 Entered 02/27/19 12:33:42         Desc Main
                                 Document      Page 37 of 45


Debtor a two year respite from any interest or principal payments and increased the

Debtor’s cash flow. They add that a genuine issue of fact exists because:

         The Law Firm’s insolvency and decline into bankruptcy was not the result
         of the loan purchase; quite the opposite. Those transactions provided the
         Law Firm with a platform from which it could have and should have
         survived. Theft of clients [sic] trust funds, negligent management, highly
         suspect business practices by the Law Firm’s principals and declining
         market conditions caused the Law Firm’s financial demise.15

         Finally, the Defendants assert that to the extent the Plaintiff relies upon the claims

held by ServiceLink to stand as a claim of an unsecured creditor for the purposes of

avoidance under the UFTA, the Trustee must concede that ServiceLink was a secured

creditor of the Law Firm at the time of the transfers.

                3. The Plaintiff’s Reply

         The Plaintiff cogently rejects each and every argument made by the Defendants,

emphasizing that the Defendants did not dispute the qualifications of his experts or the

admissibility of their reports, as well as their failure to submit any expert reports of their

own in rebuttal with respect to reasonably equivalent value and insolvency. The Plaintiff

adds that the Defendants also did not adequately dispute that Maasai was the entity for

whom the transfers were made. The Plaintiff observes:

         The sole “evidentiary” material on which Defendants rely in their
         Opposition is a single affidavit from Craig McGrain . . . (“McGrain
         Affidavit”). The McGrain Affidavit restates numerous facts not in dispute,
         characterizes legal documents, offers inadmissible opinions on material
         matters, contradicts Durham’s own written documentation, makes
         conclusory statements, indulges in argument, and generally fails to support
         specific factual statements with evidence.



15   The Defendants submitted no evidence to support this argument.
                                               37
 Case 16-01163     Doc 126     Filed 02/27/19 Entered 02/27/19 12:33:42       Desc Main
                               Document      Page 38 of 45


       The Plaintiff argues that he established through the summary judgment record

that the Debtor did not receive reasonable equivalent value for the transfers.         He

maintains that the Defendants’ criticism that his expert reports are contradictory is

“grossly misleading.” In particular, the Plaintiff states that the Defendants omitted

Jalbert’s disavowal of the improvement of the Debtor’s balance sheet owing to the

“settlement income” of $662,822.21. The Plaintiff observes that Jalbert opined that despite

the so-called settlement income, “as we have noted previously, the Debtor never received

any consideration in connection with the purchase of the [DCR] Note, nor was the note

paid off according to Durham.” The Plaintiff also emphasizes that there was no debt

relief in connection with the acquisition of the DCR Note as the Law Firm expressly

acknowledged that the balance due under the DCR Note was $1,493,612.61 and that

“neither the [Debtor] nor Ablitt had any defenses against enforcement of the loan by

Maasai.”   Thus, the Plaintiff concludes:    “If the Debtor booked any debt relief in

connection with the transaction, such booking, even if admissible evidence, is immaterial

because both the Trustee and Defendants agree that there was no reduction in the DCR

Note loan balance.”

       With respect to the Defendants’ assertion that the Debtor’s “balance sheet”

improved by $662,822 based on the Debtor’s records, the Plaintiff further argues:

       That is at best hearsay and certainly not admissible evidence of the true
       balance sheet. Most importantly . . . since Defendants and the Trustee both
       agree that there was no debt relief in connection with the DCR Note (e.g.,
       Opposition, p. 6 (characterizing Estoppel Certificate)), it is not open to
       Defendants to simultaneously argue that there was $662,822 in debt relief
       based on what all parties agree was an obviously erroneous and
       nonsensical book entry.

                                            38
 Case 16-01163      Doc 126    Filed 02/27/19 Entered 02/27/19 12:33:42         Desc Main
                               Document      Page 39 of 45




       To the extent the Defendants argued there were no transfers of any interest of the

Debtor because Durham had a security interest in all assets transferred, the Plaintiff

counters, recognizing the following:

       There is a difference between a transfer for collateral purposes and a
       transfer for ownership purposes. Here, the Debtor transferred actual
       ownership of the property. That is clear from the language of the
       assignment of invoices and from the fact that Durham kept the property
       and used it to buy the DCR Note, rather than holding it and later applying
       it to reduce the amount owed it by the Debtor. . . . [T]here is no evidence,
       admissible or otherwise, that the property transferred was to be held by
       Durham or Maasai as collateral.

       The Plaintiff also argues that the Defendants are barred from raising a new theory

of consideration in addition to their “access to capital” theory. Nevertheless, the Plaintiff

addresses the additional consideration referenced by the Defendants in their Opposition.

In particular, the Plaintiff asserts that there is no evidence that the payments totaling

$263,989.00, which was used to pay real estate taxes, utilities and other closing costs,

relieved the Debtor of any liabilities because it did not own the Property and the closing

costs merely enabled the transaction to occur. In addition, the Plaintiff argues that relief

from existing cross-collateralization provisions does not constitute additional

consideration because it was “a component of or means to the ultimate consideration of

access to capital through the Factoring Agreement with Durham” and because the

conversion of a secured guaranty to an unsecured guaranty enabled the Debtor to factor

its receivables to Durham. The Plaintiff emphasizes that conversion of a liability from

secured to unsecured does not result in debt relief or improvement of the balance sheet.



                                             39
 Case 16-01163         Doc 126   Filed 02/27/19 Entered 02/27/19 12:33:42       Desc Main
                                 Document      Page 40 of 45


With respect to the contingent Environmental Indemnity, the Plaintiff notes that there

was no evidence as to its value, let alone value in the sum of $1,024,799.48, and thus

release of potential Environmental Indemnity liability cannot serve as quantifiable

consideration.

          The Plaintiff makes several other arguments. In particular, the Plaintiff maintains

that the Defendant did not demonstrate the existence of a genuine issue of material fact

on the issue of solvency; that Maasai was the intended beneficiary of the transfer; or that

ServiceLink was not a creditor for purposes of § 544.16 Regardless of whether ServiceLink

is a creditor for purposes of § 544(b), the Plaintiff recognizes that he can avoid the

transfers under § 548.

          The Plaintiff further maintains that nothing in the McGrain Affidavit creates a

genuine issue of material fact, particularly where McGrain was merely a fact witness, and

any opinion he proffered as to the value received by the Debtor is inadmissible. To the

extent McGrain asserted that the receivables were transferred as collateral, the Plaintiff

asserts that such averments are conclusory and contradict the documents executed at the

time of the transfers. Stated another way, the Plaintiff asserts that there is nothing in the



16   The Plaintiff states:

          Prior to the transaction, DCR held a security interest in the Debtor’s
          accounts securing claims in excess of $5.5 million (both the guaranty claim
          and DCR Note claim). At that time, there can be no dispute that ServiceLink
          was wholly unsecured because it was junior to DCR. Following the
          transaction, Maasai held the DCR Note secured by all assets of the Debtor.
          Moreover, as of the Petition Date, ServiceLink’s claim was wholly
          unsecured. Accordingly, ServiceLink could have avoided the transfers
          under applicable non-bankruptcy law.
                                              40
 Case 16-01163      Doc 126    Filed 02/27/19 Entered 02/27/19 12:33:42       Desc Main
                               Document      Page 41 of 45


documents that establishes that the receivables were to be conveyed to Maasai to be held

as collateral for the DCR Note, especially where the receivables were sold and assigned

to Durham on February 7, 2013 pursuant to the Factoring Agreement and Account

Purchase Addenda. In addition, the Plaintiff contends that there was no evidence that

Durham ever exercised its rights with respect to the factored invoices as a secured

creditor pursuant to the UCC. Thus, the Plaintiff concludes:

      The transfers were quantified, accounted for and characterized in
      voluminous documents all executed as of February 7, 2013. Defendants are
      unable to cite a single contemporaneous document characterizing the
      February 7, 2013 transfers as anything other than absolute conveyances as
      the documents themselves say they are. The very idea that the transfers
      were made for collateral purposes to secure the DCR Note being sold to
      Maasai and never became Durham’s property is a wholly unsupported
      conclusory averment put forth only now in the face of unconvertible [sic]
      evidence that the transfers were in fact made and that the purchase price
      was never remitted to the Debtor.

      D. Analysis

      Based upon the foregoing evidence and arguments, the Court concludes that the

Plaintiff is entitled to summary judgment as the Defendants failed to raise any genuine

issues of material fact incident to the Counts set forth in the Plaintiff’s Complaint which

are now before the Court. The Plaintiff has shown that he is entitled to judgment as a

matter of law. In sum, the Plaintiff established the elements for avoidance of fraudulent

transfers. He established that while the Debtor was insolvent, it transferred sums in the

amounts of $198,100.22, $200,000.00, and $951,719.81 to Durham, that Durham failed to

remit the sum of $626,699.15, and that the Debtor did not receive reasonably equivalent

value in exchange for those transfers. Furthermore, the Plaintiff established that Durham


                                            41
 Case 16-01163      Doc 126    Filed 02/27/19 Entered 02/27/19 12:33:42         Desc Main
                               Document      Page 42 of 45


provided funds to Maasai to acquire the DCR Note and thus established entitlement to

recovery against the Defendants pursuant to 11 U.S.C. § 550(a)(1). The Court agrees with

the Plaintiff that the benefit to Maasai was both actual and intended because the funding

documents were executed under the terms of an email from Tim Mura at Durham to

Robert Feige, the Chief Operating Officer of the Law Firm (App Ex. 12) that enabled

Maasai to acquire the DCR Note and because Maasai did acquire the DCR Note as a result

of the Law Firm’s execution of the funding documents that confirmed the sources and

uses of the transfers. The Plaintiff submitted evidence of a benefit to Maasai that was

“direct, ascertainable, and quantifiable.” See Gowan v. Amaranth LLC (In re Dreier), 452

B.R. 451, 466 (Bankr. S.D.N.Y. 2011) (“In order to establish liability for a transferee for

whose benefit the transfer was made, “[t]he benefit must be ‘direct, ascertainable and

quantifiable’ and must correspond to, or be commensurate with, the value of the property

that was transferred.”). See also Geltzer v. Salzman (In re Continuityx, Inc.), 582 B.R. 124,

137 (Bankr. S.D.N.Y. 2018) (A party is liable as one for whose benefit the transfer was

made, if the debtor intended that the transfer benefit the party from whom recovery is

sought, and that benefit originated from the initial transfer); Spradlin v. Pryor Cashman

LLP (In re Licking River Mining, LLC), 565 B.R. 794, 806 (Bankr. E.D. Ky. 2017) (“To

recover an avoided transfer from a party as ‘the entity for whose benefit such transfer

was made,’ a trustee must establish that the debtor intended to benefit that party by

making the transfer, and also that the party actually received a benefit from the

transfer.”). The Defendants did not contend otherwise, relying upon a conclusory

statement that “Maasai did not receive any property belonging to the Law Firm and

                                             42
 Case 16-01163     Doc 126     Filed 02/27/19 Entered 02/27/19 12:33:42       Desc Main
                               Document      Page 43 of 45


received no benefit actual or intended” - - notably, a statement at odds with the

statements of Defendants’ counsel at the hearing on January 9, 2019.

      The Court also agrees with the Plaintiff that the Defendants’ Opposition fails to

state any facts supported by admissible evidence precluding summary judgment,

although the Opposition does contain numerous arguments that do not withstand

scrutiny. Because the Defendants failed to comply with MLBR 7056-1, the Plaintiff’s

material facts are unrebutted and deemed admitted. For example, the Defendants’

unconvincingly and improperly rely upon a Transaction Journal entry, “settlement DCR-

LOC write down,” and a email statement by Robert Feige, whom they did not identify in

their Opposition, that the Debtor’s profit was going to be about $3M, in an attempt to

counter the thorough analysis of the Debtor’s balance sheets prepared by the Plaintiff’s

expert Jalbert who concluded that “without a doubt,” the Debtor was insolvent on

October 16, 2012 and thereafter.

      The Defendants did not raise issues of material fact with respect to the existence

of reasonably equivalent value supporting the transfers as the quantification of value they

proffered fell far short of reasonableness. The Defendants’ arguments that transfers of

property of the Debtor did not occur because they constituted collateral cannot be

reconciled with the Factoring Agreement and the Forbearance Agreement. In the absence

of any existing default under the Loan Documents, the security interests in the accounts

receivable were not transmuted to outright ownership, and, thus, it was incumbent upon

the Defendants to establish entitlement to retention of $1,024 799.48. The Defendants

failed to do this in any coherent manner.

                                            43
 Case 16-01163      Doc 126    Filed 02/27/19 Entered 02/27/19 12:33:42        Desc Main
                               Document      Page 44 of 45


       The Defendants failed to set forth a cogent accounting to rebut the Plaintiff’s

factual recitation as to the transfers made by the Debtor to Durham. The Defendants did

not calculate, or even attempt to calculate, the amount Durham would have been entitled

to withhold from the unfactored accounts receivable, i.e., $198,100.33, and the factored

receivables, i.e., $951,719.81. Under the Factoring Agreement, Durham was entitled to

payment of a fee of 3.25% of the original face amount of each account receivable

purchased and the retention of a reserve amount equal to 35% of the face amount of each

purchased account, as well as a 1% origination fee. Those calculations should have been

and could have been performed to enable this Court to determine with certainty what

sums Durham properly retained and whether they were authorized under the Factoring

Agreement. The burden shifted to the Defendants to rebut the Plaintiff’s undisputed

material facts. They failed to satisfy that burden by failing to analyze respective rights

under the Factoring Agreement, arguing instead that because the Debtor’s accounts

receivable were Durham’s collateral it could retain them even though the Defendants did

not point to any default under the Loan Documents until well after the February 7, 2013

transactions. Thus, because the Debtor was not in default under the Loan Documents,

including the Forbearance Agreement, when it made the transfers before and on February

7, 2013, the Defendants’ argument that Durham was entitled to retain receivables as

collateral does not withstand scrutiny. The argument ignores the essential nature of the

Factoring Agreement, namely that it was a sale of receivables which entitled Durham to

retain certain sums pursuant to a formula, and to remit the balance of the receivables

collected to the Debtor as capital enabling it to continue its business operations.

                                            44
 Case 16-01163     Doc 126     Filed 02/27/19 Entered 02/27/19 12:33:42      Desc Main
                               Document      Page 45 of 45


      When the transactions are reduced to their essence, the sums transferred to

Durham and Maasai enabled Maasai to acquire the DCR Note with the Debtor’s own

funds. Given this likely scenario, and the absence of any rationale for the so-called

settlement write down of $662,822.21 in derogation of the Estoppel Certificate, it was

incumbent upon the Defendants to point to specific facts in dispute and to proffer its own

expert testimony and evidence to rebut the persuasive, indeed compelling opinions

submitted by the Plaintiff in support of his Motion. It did not do so.

V. CONCLUSION

      In view of the forgoing, the Court shall enter an order granting the Plaintiff’s

Motion for Summary Judgment with respect to Counts I, II and III of his Complaint.

                                                 By the Court,




                                                 Joan N. Feeney
                                                 United States Bankruptcy Judge
Dated: February 27, 2019




                                            45
